Lundberg Stratton, J.,
dissenting. I respectfully dissent from the penalty recommended by the board and adopted by the majority. Respondent’s pattern was so egregious as to amount to more than mere neglect. His actions in accepting money, doing no work at all, and failing to return any funds rise to the level of theft. His clients suffered serious harm. Respondent has not even bothered to respond to any of the complaints. I believe he has forfeited his right to practice law in Ohio. I would therefore disbar the respondent.